DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: making thermoelectric materials comprise creating a thermoelectric slurry [para 31]
Species B: the thermoelectric material can be created by sintering [para 33].
After electing species (A-B), the applicant is further required to elect:
Species C: providing a sheet of alternating rows of parallel columns of p- or n- type thermoelectric materials comprises creating p- or n-type thermoelectric material strips by hot pressing and then annealing

  If the applicant elect species D, the applicant is further required to elect:
Species E: providing a sheet of alternating columns of parallel sheets of p- or n- type thermoelectric materials comprises affixing the alternating p- and n-type materials in parallel and substantially equidistant from each other.
Species F: providing a sheet of alternating columns of parallel sheets of p- or n- type thermoelectric materials comprises stacking plural sheets to overlap like p- and n-type material on adjacent sheets.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species are lack unity of invention because even though the inventions of these groups require the technical feature of providing a sheet of alternating rows of parallel columns of p o n-, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yanagimachi (JPH07202275).  
Regarding claim 1, Yanagimachi teaches A method for making a thermoelectric device (electronic cooling element), comprising:

a.    providing a sheet (polyimide sheet 13) of alternating rows of parallel columns of p-or n- type thermoelectric materials (Figure 1, semiconductor elements 6, 7); and

b.    electrically communicating (copper bands 5, 11) the parallel columns such that within each row the columns are connected in parallel but the rows are connected in series (Figure 3, shifting a half pitch).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UYEN M TRAN/            Primary Examiner, Art Unit 1726